 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 6399 
 
AN ACT 
To improve certain administrative operations of the Office of the Architect of the Capitol, and for other purposes. 
 
 
1.Consolidation of staff positions 
(a)ConsolidationSection 108 of the Legislative Branch Appropriations Act, 1991 (2 U.S.C. 1849) is amended to read as follows: 
 
108.The Architect of the Capitol may fix the rate of basic pay for not more than 32 positions at a rate not to exceed the highest total rate of pay for the Senior Executive Service under subchapter VIII of chapter 53 of title 5, United States Code, for the locality involved. .  
(b)Conforming AmendmentSection 1203(e) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1805(e)) is amended by striking paragraph (3).  
(c)Effective DateThe amendments made by this section shall apply with respect to pay periods beginning on or after the date of the enactment of this Act.  
2.Availability of appropriated funds to acquire building 
(a)AvailabilityThe amounts described in subsection (b) shall be available to the Architect of the Capitol for the acquisition (through purchase, lease, transfer from another Federal entity, or otherwise) of real property for the use of the Capitol Police.  
(b)Amounts describedThe amounts described in this subsection are amounts appropriated to, and remaining available for obligation by, the Architect of the Capitol under the heading Architect of the Capitol, Capitol Police Buildings and Grounds or under the heading Architect of the Capitol, Capitol Police Buildings, Grounds and Security in any Act making appropriations for the legislative branch for fiscal years 2007 through 2010.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
